 TiE ()REGON, SOUTIERN ID)AHO AND WYOMING DISTRICT COUNCIL, OF I.ABORERSThe Oregon, Southern Idaho and Wyoming DistrictCouncil of Laborers; and The Washington andNorthern Idaho District Council of Laborers, of theLaborers International Union of North America;Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc. and Pacific NorthwestChapter of the Associated Builders & Contractors,Inc.The Oregon, Southern Idaho and Wyoming DistrictCouncil of Laborers; and Local 915 Laborers Inter-national Union of North America, AFL-CIO andR. A. Chambers & Associates, Inc. and Oregon-Co-lumbia Chapter, The Associated General Contrac-tors of America, Inc., Party to the Contract, andWashington & Northern Idaho District Council ofLaborers, Party to the Contract. Cases 36-CE 17and 36-CE 19July II. 1979DECISION AND ORDERBY CWAIRMAN FANNIN(; ANt) MEMBERS PINI II.ELAND TRUESDAI.On April 26, 1978, Administrative Law Judge Wil-liam J. Pannier III issued the attached Decision inthese consolidated proceedings. Thereafter, Respon-dents, the Charging Parties, and the General Counselall filed exceptions accompanied by supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-i In adopting the Decision of the Administrative Law Judge. we rely onthe rationale enunciated in the Board's decision in Carpenters Local No 944,United Brotherhood of Carpenters and Joiners of America. AFL-CIO. andCarpenters Local No. 235. United Brotherhod of Carpenters and Joiners ofAmerica, AFL-CIO (Woelke and Romero Framing, Inc). 239 NLRB 241(1978). in finding that the clauses herein would otherwise he protected by theconstruction industry proviso to Sec. 8(e) but for the self-enforcement as-pects of those subcontracting clauses. See International Union of OperatingEngineers, Local No. 701, AFL CIO Oregon-Columbia Chapter, the Associ-ated General Contractors of America, Inc. (Pacific Northwest Chapter of theAssociated Builders & Contractors, Inc.), 239 NLRB 274 (1978).Chairman Fanning dissents from his colleagues' conclusion that theclauses herein are outside the protection of Sec. 8(e) because of self-enforce-ment provisions. Accordingly, he would dismiss the complaints herein. Seehis dissenting opinion in Pacific Northwest Chapter. suprations Board adopts as its Order the recommended Or-der of the Administrative Law Judge and hereby or-ders that Respondent Oregon-Columbia Chapter.The Associated General Contractors of' America,Inc., Portland, Oregon, its officers, agents, successors,and assigns, Respondents The Oregon. Southern Ida-ho and Wyoming District Council of Laborers: TheWashington and Northern Idaho District Council ofLaborers, of the Laborers International Union ofNorth America; The Oregon, Southern Idaho andWyoming District Council of Laborers: and Local915 Laborers International Union of North America,AFL-CIO, their officers, agents, and representativesshall take the action set forth in said recommendedOrder.DECISIONSIAII NlI ()F lite CASEWIlI.IAM J. PANNIIR I11, Administrative Law Judge:This matter was heard by me in Portland. Oregon, on De-cember 7, 1977. On September 14, 1977. the Regional Di-rector for Region 19 of the National Labor Relations Boardissued a complaint and notice of hearing in Case 36 ('E 17based upon an unfair labor practice charge filed on April26. 1977, and amended on September 9, 1977.1 alleging theI Prior to the hearing, The Washington and Northern Idaho DistrictCouncil of Laborers. of the Laborers International Union of North America,moved for dismissal of the charges in Case 36-CE 17 as to it on the groundof lack of service, Without belaboring the point, it is conceded that thecharge, amended charge. complaint, and amended complaint were eachserved initially on this labor organization at an incorrect address in Portland,rather than at what appears from the record to be its correct address inSeattle. Washington. By letter dated September 20. 1977. Attorney Haferadvised that he had just received a cop) of the complaint and had beenunaware previously of the pendency of the matter. However. dunng a discus-sion with counsel for the General Counsel. he refused to divulge the correctaddress of his client. On September 22, 1977. copies of the amended chargeand amended complaint were then served on Hafer and upon his client atthe Seattle address.Sec. 10(b) of the Act. as well as the National L.abor Relations Board Rulesand Regulations, Series 8. as amended, Sec 102.14, and Statements of Proce-dure. Series 8, as amended, Sec. 101.4, require that service of a copy of thecharge be made "upon the person against whom such charge is made." Sincethe amended charge was ultimately served upon The Washington districtcouncil on September 22, 1977. and given the lack of any dispute regardingthe continuing reaffirmation of the contractual clause alleged to violate Sec8(e) of the Act. at the very least there was proper service on that labororganization by September 22, 1977. Moreover. the collective-bargainingagreement in which the allegedly offending clause appears provides that theOregon district council and the Washington district council are "actingjointly and severally for the purpose of governing the employment of individ-ual workmen under jurisdiction of the Union." Accordingly. these two labororganizations are a single statutory representative of all employees and asingle de jure party to the agreement. See, e.g.. Pharmaseal Laboratories, 199NLRB 324, 325 (1972). In such circumstances, service on one sufficed forservice on both. See Phyllis Whitehead d/b/a P L Cedar Products, 224NLRB 244. 259 (1976), and cases cited therein. Therefore. since proper' ser-vice upon the Oregon district council was admittedly made on April 29,1977. I1 find, in addition. that service upon both labor organizations compos-ing the joint representative was effective as of that date. However. as theOregon district council filed an answer. parallel reasoning dictates that itsuffices for both members of the joint representative. Pharmaseal. supra. Sub-urban Newspaper Publications, Inc.. 230 NLRB 1215. 1217. fn. 4 (1977). Ac-cordingly, I deny the General Counsel's Motion for Summary Judgmentagainst the Washington district council because it did not, itself. file an an-swer to the complaint.243 NLRB No. 65405 [DE(ISIONS OF NATIONAL LABOR RELATIONS BOAR[)Oregon. Southern Idaho and Wyoming District Council ofLaborers; and The Washington and Northern Idaho Dis-trict Council of Laborers, of the Laborers InternationalUnion of North America, had violated Section 8(e) of theNational Labor Relations Act. as amended, 29 U.S.C.,§151, et seq., herein called the Act. On September 20, 1977,the said Regional Director issued an amended complaintand notice of hearing, adding Oregon-Columbia Chapter,The Associated General Contractors of America, Inc., as aRespondent. On November 7. 1977, the said Regional Di-rector issued the complaint and notice of hearing in Case36 CE 19, based upon an unfair labor practice cnarge filedon July 18, 1977, alleging that The Oregon, Southern Idahoand Wyoming District Council of Laborers: and Local 915Laborers International Union of North America, AFILCIO, had violated Section 8(e) of the Act. At the hearing onDecember 7, 1977, all parties agreed that Case 36 C('E 19could be consolidated with Case 36 CE 17 lor purposes ofdecision.All parties have been afforded full opportunity to appear,to introduce evidence, to examine and cross-examine wit-nesses, and to file briefs. Based upon the entire record, uponthe briefs, and upon my observation of the demeanor of thewitnesses, I make the following:FINDINGS O F FA(CII. JURISDI(IIONOregon-Columbia Chapter, The Associated GeneralContractors of America, Inc., herein called RespondentEmployer, is an association of employers, including R. A.Chambers & Associates, Inc., herein called Chambers, en-gaged in all types of construction work throughout the en-tire State of Oregon and five counties in the southwesternportion of the State of Washington. The employer-membersof Respondent Employer, including Chambers, have dele-gated their collective-bargaining authority to RespondentEmployer for the purpose, inter alia, of negotiating and en-tering into collective-bargaining agreements on their behalfwith the bargaining representatives of their employees, in-cluding The Oregon, Southern Idaho and Wyoming Dis-trict Council of Laborers; The Washington and NorthernIdaho District Council of Laborers, of the Laborers Inter-national Union of North America; and Local 915 LaborersInternational Union of North America, AFL-CIO, hereincollectively called Respondent Unions. The employer-mem-bers of Respondent Employer, in the course and conduct oftheir businesses, annually purchase goods, materials, andsupplies valued in excess of $50,000 which are shipped tothem directly from States in the United States other thanthe States of Oregon and Washington.Therefore, I find that at all times material RespondentEmployer and Chambers have been employers within themeaning of Section 2(2) of the Act engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.11. THE LABOR ORGANIZATIONS INVOI.VEDAt all times material, Respondent Unions have each beenlabor organizations within the meaning of Section 2(5) ofthe Act.111i. ISSUtIAt issue is whether the subcontractors clause, article VII,of the collective-bargaining agreement between RespondentUnions and Respondent Employer violates Section 8(e) ofthe Act, both by virtue of its terms and because it permitsresort to self-help for its enforcement.IV. 111 A i(;tt) Nl AIR I ABI)R PRA( I(K FA. The C(o//e ir e-Bargaining AgremennlUnder the collective-bargaining agreement between Re-spondent Unions and Respondent Employer, effective fromJune I. 1975, through May 31. 1980, Respondent Unionsare recognized "as the sole collective bargaining agent forall workmen and Employees falling within the jurisdictionof this agreement." (Art. VIII, sec. I) The agreement alsocontains the following provisions:Article VIISUB( O)N IRA( I()RSSection I. The Employer agrees that all subcontrac-tors at whatever tier (unless the subcontractor is signa-tory to this Agreement) shall be signatory to a laboragreement prior to the commencement of any subcon-tracted work covered by this Agreement. Such agree-ment may be for the duration of the project or subcon-tract and may cover only the subcontracted work andcontain such provisions as may be collectively bar-gained between the Union and the subcontractor. TheEmployer shall promptly notify the Union of all sub-contractors.It is expiessly understood and agreed that the Em-ployer will not contract or subcontract any work cov-ered by this Agreement without first requiring the sub-contractor to become signatory to an agreement asdescribed above.Section 2. A subcontractor is one who takes overany part or a complete section of a general contract,including both the furnishing of material for the per-formance of' labor on the job, or the performance oflabor only.Section 3. The Employer shall be responsible andliable for the payment of all sums of money requiredby all terms of this Agreement incurred by the subcon-tractor. The Union agrees to notify the Employerwithin thirty (30) calendar days of any delinquent pay-ments of wages or any fringe benefits owed by the sub-contractor, and to further issue a written notice to theEmployer and subcontractor when these paymentshave been made. The Union will make all reasonableefforts under its contract with any subcontractor (andagainst all other higher-tier subcontractors, if' any) be-fore continuing any claim against the Employer. If theUnion does not notify the Employer within the timespecified above, the Employer is relieved of all respon-sibility for the subcontractor's delinquencies. TheUnion shall not hold the Employer liable or respon-sible for or take any economic action on the Employ-406 I l OR (i)N, S()ttIIERN IDA)HO AND) WYOMIN( l)ISI RICI' ('OUN('CI Ol l.AB()RERSer's prollect to collect an_ subcontractor's delinquenciesexcept those incurred bh the subcontractor tin the Eim-ploers e project.Any alleged iolation ofthis Article maN he taken toany court of competent jurisdicticon for resolution with-out regard to other provisions for arbitration or settle-ment of disputes contained in this Agreemenl.* * ..*Article XXVISIRIKLS AN) I()(KO()t:IS(a) It is mutually agreed that there will be no strikesor lockouts, or cessation of work, by either parts. forthe duration of this Agreement. and all disputes arisingunder this Agreement shall he submitted to the proce-dures for the settlement of disputes as provided in thisAgreement. The parties agree that there will be no ces-sation or stoppage of work because of jurisdictionaldisputes.Article XXVIIISi- F 11IMINI (I N()N-JURISI)I(IIONAI l)ISPtUI SSection I. In cases of violation, misunderstanding. ordifferences in interpretation of this Agreement. bothparties pledge their immediate cooperation in fllow-ing the Grievance Procedure set forth herein.Section 2. In the settlement of disputes arising out ofviolation, misunderstanding or difference in interpreta-tion of this Agreement. the following procedure shallbe followed:Section 5. Should the parties involved fail to complywith the findings within five () days after such writtennotification by either party or fail to comply with anyof the provisions and/or time limits established in thisArticle, unless mutually agreed to extend such limits.then all means of arbitration shall be considered ex-hausted.Either party may take such action as they deem nec-essary to enforce the findings and time limits and theyshall not be considered in violation of any part of thisAgreement.In both of the instant consolidated cases. the GeneralCounsel argues that article VII is secondary and is not pro-tected by the first, or construction industry. proviso to Sec-tion 8(e) of the Act under the Supreme Court's interpreta-tion in Connell Construction Co., Inc. v. Plumber &Steamfitters Local Union No. 100, etc.. 421 U.S. 616 (1975).In addition, the General Counsel advances an alternativeself-help theory of violation in both cases. However. theseself-help arguments are rooted in separate provisions of theagreement in each case. Thus. in Case 36 CE -17 the Gen-eral Counsel points to article XXVIII, section 5. which al-lows the parties to "take such action as they deem necessar?to enforce the findings lapparently either of the hoard of'adjustment in step 11 or of an arbitrator in step III of thatarticle] and time limits ...." In ('ase 36 ('E 19 the (Gen-eral Counsel grounds his argument on article VII, section 3,which imposes liabilit' on employer-members for the sub-contractors' payments of all money required by the collec-tive-bargaining agreement and which concludes with thecommitment "to not hold the employer-members] liable orresponsible for or take auni conomic action on the lem-plover-member'sl project to collect any subcontractor's de-linquencies ccpt thosc incttrred bi Ihc xtuhconlralcltor oi,, the[etnllcer-tnCmher'/ Prolect. " (Emphasis supplied.)'B. '11c Nature of t/ei Subcontracting alnd l.iahilit ('lhu.vs.Primnar or SeconarnIt is admitted that Respondent Employer and Ilhe Ore-gon, Southern Idaho and Wyoming District Council of I.a-borers; and The Washington and Northern Idaho I)istrictCouncil of Iaborers, of the aborers International Unionof North America. have continued to give effect to articleVII, section I, and article XXVIII. section 5. of their agree-ment and have reaffirmed those clauses since December 27.1976. It is also conceded that The Oregon. Southern Idahoand Wyoming District Council of Laborers: and Local 915Laborers International Union of North America, AFLCIO. have continued to give effect to article VII, section 3,and have reaffirmed and attempted to enforce that clausesince June 21, 1977. Accordingly, the "enter into" require-ment of Section 8(e) of the Act has been satisfied within the6-month period prior to the filing of each of the charges.Dan McKinney ('o.. 137 NIRB 649, 653 (1962).Section 8(e) of the Act prohibits unions and employersfrom entering into agreements which allow the latter to,inter alia. refuse to do business with any other person. Theobject of its enactment was to overrule and reverse the priorinterpretations of the Act, permitting such agreements. 8Kheel, Labor Law., Sec. 39.02 (1975). However. notwith-standing the breadth of its proscription, Section 8(e) doesnot prohibit every agreement to which it could be appliedI In its brief Pacific Northwest Chapter of the Associated Builders & ('on-tractors. Inc., asserts that additional self-help provisions are also containedin arts. XVII XX. pertaining to the health and welfare, pension, vacation.and training trust funds. However. these provisions were not included in thecomplaint. and, in contrast to the approach taken in District Council o!Carpenters ofJ Portland & [ftinit,. e al. (Pacific orthwesi Chapter f heAs.sociated Rudider.s & Contraclors. Inc , 243 NLRB 416 (1979)., the GeneralCounsel made no argument in his brief based upon the trust fun] articles.Yet, the same Regional Director issued the complaints In all of these matters,and the same representative appeared for the General ('ounsel in each. Con-sequentl,. it can hardls be argued that a possible self-help theory. basedupon arts XVII XX, was unknown to the General Counsel in the instantmatters. To the contrary. it can only be assumed that the General Counselmade a conscious choice not to proceed on the basis of such a theory In theInstant case because of a difference in the eidence disclosed during theinvesltigaitons of these matters. In this regard, it should be noted that theGeneral Counsel was careful to develop evidence pertaining to the trust fundclauses and their relat!(lnship to the subcontracting clause at issue in theC('rpenters case. No such effort was made in the nstant case Sec 3(dl of theAct ests final authority oer the issuance of complaints in the GeneralCounsel. In view of this tatutory mandale and In light of the different ap-prolaches tillowed In this case and the ('rentcrnrt case. I make no findingsregarding the aipplicabhilit,. iIt' .ai. of rts \' II XX art VII407 )DECISIONS OF NAT'IONAIL IABOR RELATIONS BOARDliterally. "ongress. in enacting §8(e), had no thought ofprohibiting agreements directed to work preservation." Na-tional Woodwork Malu/lzclturers Association el al. v.N.L.. R. B.. 386 U.S. 612. 640 (1967). The most obvious illus-tration of such a protected clause is one which proscribessubcontracting absolutely. Although literally an agreementnot to do business with another person, it is not, of itself; aviolation of Section 8(e) of the Act. since it serves to protectthe work of employees in the unit represented by the union.See. e.g., Service and Maintenance Emp/lvees' Union,. ocalNo. 399, ,4FL ('10 (Kal Efron, db/a Superior SouvenirBook (Company), 148 NLRB 1033, 1034 35 (1964). A majorproblem. however, arises once the parties go bevond thispoint, allowing the employer to subcontract work while re-stricting the terms upon which it can do so.In such situations a distinction must be drawn betweenrestrictions which protect the union's "legitimate interest inpreventing the undermining of work opportunities andstandards of employees in a contractual bargaining unit."e.g., a primary or work preservation objective, and restric-tions which go beyond that valid objective by controlling"the employment practices of firms which seek to do busi-ness with the employer." General Teamsters Local 386, In-ternational Brotherhood of Teamsters. ChaufJiurs, Ware-housemen and Helpers of America (Construction MaterialsTrucking, Inc.), 198 NLRB 1038 (1972). "The question iswhether the contract provisions in question extend beyondthe employer and are aimed really at the union's differencewith another employer." Local No. 36, United Associationof Journeyvmen and Apprentices of the Plumbing and PipeFitting Industry of' United States and Canada. A FL ('10, elal. Detroit Edison Co. v. N.L.R.B., 278 F.2d 858. 864(D.C. Cir. 1960). For, to satisfy the primary or work preser-vation purpose, the clause must be "limited to requiringthat subcontractors observe 'the equivalent of union wages,hours, and the like.'" Local 437, International Brotherhoodof Electrical Workers, AFL CIO (Dimeo Construction Co.).180 NLRB 420, 421 (1969).Article VIII, section 1, of the agreement in the instantcase provides that Respondent Unions are recognized as therepresentative of "all workmen and Employees fallingwithin the jurisdiction of this Agreement." While the recordshows that Respondent Employer's employer-members donot employ such "workmen" on all sites, and at all timeseven on sites where they are employed, they do employemployees covered by the agreement. Consequently, thereis a "principal work unit" whose wages and job opportuni-ties Respondent Unions have a valid interest in protecting.American Federation of Television and Radio Artists(A FTRA), New York Local (Westinghouse BroadcastingCompany, Inc. (Del.)), 160 NLRB 241, 246-247 (1966).They have chosen to do this through article VII. Since thatarticle permits unit work to be subcontracted, its legalitymust be measured by whether the conditions imposedtherein are "limited to requiring that subcontractors ob-serve 'the equivalent of union wages, hours, and the like.'"Local 437. IB£ W (Dimeo Construction Co.)., supra.Article VII, section I, imposes the requirement that em-ployer-members' subcontractors "be signatory to a laboragreement." As the Board observed in Heavy, Highwav,Building and Construction Teamsters. Committee or North-ern ('ali/irnia. International Brotherhood o/ 7icamstcers('hautff'urs, Warehousemen andl elpers of A neri a. et al.(('alifrnia Dump ruck Oner ,4s.sociation), 227 NLRB269, 272 (1976):(Contract clauses which purport to limit subcontract-ing to employers who are signatories to union contracts...are viewed as not being designed to protect thewages and job opportunities of unit employees coveredby the contract. but directed at furthering generalunion objectives and undertaking to regulate the laborpolicies of other employers. Absent a direct relation-ship o protection of the work of unit employees, suchclauses are considered as hasing an unlawful second-ary effect and are proscribed by Section 8(h)(4) and e).As there has been no showing of "a direct relationship toprotection of the work of unit employees" in article VII,section I, it is a secondary clause.The ifct that any agreement signed by the subcontractorcan be limited to "the duration of the project or subcontractand may cover only the subcontracted work" does not alterthat conclusion. No evidence has been presented to showthat in practice such limited agreements are ever signed.Further, even such a restricted agreement would encompasssuch matters as recognition union security, grievance pro-cedure. and other noneconomic terms. Yet, agreement tosuch matters is not needed to preserve the work opportuni-ties and standards of "workmen" in the principal work unit.Accordingly, on its face. even such a restricted agreementwould exceed the bounds of the restrictions which a labororganization can impose to protect its interests. l.ocal 437.IBEW1' (Dimeo (onstruction ('o.), supra; 7Teamsters l.ocal386 ((;onstruction Materials Tru(king, In(.), supral, GeneralTeamsters, Chaujefurs. Warehousemen and Helpers Local982, International Brotherhood of Teamsters, Chaujeurs,Warehousemen fnd ith /lpers of America, et al. (AssociatedIndependent Owner-Operatlorv Inc.). 181 NI.RB 515, 518(1970).On its face. article VII. section 3. appears to provide nomore than a mechanism for collecting standard wages andfringe benefits owed by delinquent subcontractors. See Gen-eral Teamsters, Local 982 (Associated Independent Owner-Operators. Inc.). 181 NI.RB at 520, and cases cited therein.However, the parties stipulated that where the subcontrac-tor is a nonsignatory, any award for deficient wages andfringe benefit contributions would be made for the benefitof those applicants for employment on the out-of-work listwho would have been referred to that site but for the sub-contract to a nonsignatory employer. The award would notbe for the benefit of nor would any money paid thereunderbe received by employees of the nonsignatory subcontrac-tor. Consequently. as these payments are used to benefitunion members on the out-of-work list, rather than employ-ees of the nonsignatory subcontractor, they constitute"strictly a penalty" and are secondary. Orange Belt District(ouncil ' Painters 48, A FL ('IO, et al. (('alhoun Drv wallCompanv), 153 NLRB 1196, 1200-01 (1965).'] The General ounsel also argues that, even when the delinquent subcon-tractor is signatory to the collective-bargaining agreement and, thus, whenits employees would presumably benefit from the trust fund contributions,see International nion of Operauing Engineers, 1,icul Union No 12 (Grifith(ompan et a.)ll 212 NLRB 343 (1974), reversed and remanded 545 F.2d408 I: ()i ORl(iON, SOUTHERN IDAHO AND WYOMING DISIRICT COUNCIL OF LABORERSTherefore. I find that article VII has a secondary object.However. as Respondent Unions argue that it is protectedby the first proviso to Section 8(e) of the Act. considerationmust be directed to that facet of the matter.C. The Se/lelp Portions of the AgreemlntlIt is settled that, "although a contract within the con-struction industry proviso to Section 8(e) is exempt fromthe operation of that section. it may he enforced onlythrough lawsuits and not by threats, coercion, or restraintproscribed by Section 8(b)(4)(B)." Ets-tlokin (orporation.154 NLRB 839. 840 (1965). enfd. sub noiN. .L.R.B. v. In-lernational Brotherhood of Eleclrical W'orkers. A'FL ('10.and its Local Union No. 769. 405 F.2d 159. 162 163 (9thCir. 1968). cert. denied 395 .S. 921 (1969). This is so be-cause Congress. in leaving lawful certain onsite "hot cargo"agreements, did not intend to change the law prohibitingnonjudicial enforcement of such contracts. l.ocal ULnion No.48 of Sheet Metal Workers International As.sociatlon v. 71/cIlardv Corporation, 332 F.2d 682. 686-687 (5th Cir. 1964).The policy underlying that proscription, in turn, was basedupon "practical judgment on the effect of' union conduct inthe framework of actual labor disputes and what is neces-sary to preserve to the employer the freedom of choice thatCongress has decreed." l.ocal 1976. United Brotherhood otCarpenters and Joiners of .4 merica. A FL. t al. [Sandl Door &Plwood Co.] v .N.L. R.B. 357 U.S. 93, 107 (1958). Thus, itsuch self-help clauses were held valid. they could be en-ibrced by judicial action with the result that "the courtscould be used to protect the very self-help action in supportof a construction site 'hot cargo' clause that Congressclearly intended to prohibit." Muskegon Bricklajyers Union#5, Bricklavers, Masons and Plasterers International Unionof Amnerica (AFL -ClO (Greater Muskegon General (on-tractors Association). 152 NLRB 360, 365 (1965)., enfd. 378F.2d 859 (6th Cir. 1967).In the instant matter, article VII, section 3. quoted insection IV,A, above, provides that no economic action shallbe taken against an employer-member to collect "any sub-contractor's delinquencies except those incurred by the sub-contractor on the [employer-member's] project." While thislanguage might appear to authorize economic action takento collect delinquencies incurred while the subcontractorworks on an employer-member's project, there is no evi-dence that this was the intended meaning of that phrase,nor is there evidence that the parties have so interpreted it.To the contrary, article XXVI, subsection (a). of the sameagreement, also quoted in section IV,A above, specificallyprohibits strikes and cessations of work during the term ofthe agreement. instead requiring that all disputes arisingunder the agreement be submitted to the procedures for1194 (9th (ir 1977} the provision is secondar. since the subcontractor'semployees could. at best. only derive benefits from the trust funds and wouldnot receive any amounts paid for wage deficiencies, However. this argumentIs not supported by the record The stipulation entered into by the partiespertained only to the operation of art. VI. sec 3. as applied to a nonunionsubcontractor. presumably an employer who had not ulized the out-of-work list to obtain its employee complement. There is no evidence as to whowould be paid the deficient wages should the subcontractor be a party to thecollective-bargaining agreement and, presumably. an employer who had obh-tained Its employee complement from the out-of-work hlssettling disputes. Moreover the context in which the alleg-edly offending phrase appears is a clause limiting the cir-cumstances in which an employer-member can be held lia-ble or a subcontractor's delinquencies. Thus, the phraseserves as a limitation upon liability rather than as an autho-rization to take action against employer-members fr sub-contractors' delinquencies.Accordingly. I find that, taken in conjunction with articleXXVI. subsection (a). the last sentence of article VII. sec-tion 3. does not clearly authorize economic action as ameans or collecting the delinquencies of subcontractors.Inasmuch as no extrinsic evidence has been produced toshow the contrary and in light of Board policy of not pre-suming ambiguous clauses to be unlawful (;eileral Team-.slter., ocal 982 (Associated Independent Owner-Operators,Inc..), supra. 181 NLRB at 517. and cases cited therein). Ifind that it has not been established that article VII. section3. authorizes economic action to be taken and, thus, that itis not a self-help clause.With respect to article XXVIII. section 5 however, acontrary result is warranted. since it permits the parties totake whatever action they deem necessary to enforce find-ings pertaining to article VII. ('onsequently. articleXXVIII. section 5. is not so limited that it precludes "non-judicial acts of a compelling or restraining nature. appliedby way of concerted self help." Local Union No. 48, SheetMetal 4orkers v. Hard., 332 F.2d at 686. It is. of course.accurate that the immediate object of any sell-help underthis article would be to enlorce the findings and time limitsarising from the grievance and arbitration provisions. Yet,the Board is not forced to wear blinders, disregarding thenature of the underlying dispute giving rise to such findingsor in connection with which the time limits of the grievanceprocedure have been invoked. Determinations as towhether enforcement of a clause violates Section 8(e) of theAct require examination of "all the surrounding circum-stances." National Woodwork MAlnufacturers Association v.N.L.R.B.. 386 U.S. at 644. If the underlying claim whichhas given rise to self-help action in support of articleXXVIII. section 5. is secondary, then the fact that self-helpis directed immediately to support of that article does notchange the fact that the self-help is a phase of the enforce-ment mechanism of a secondary contract provision. There-fore, the presence of the self-help mechanism removes arti-cle VII from the protection of the first proviso to Section8(e) of the Act.D. The Connell TheonIt is also argued that article VII is not entitled to theprotection of the construction industry proviso, notwith-standing that Respondent Unions are labor organizations.that Respondent Employer is in the construction industry.and that it is undisputed that article VII applies to work tobe done at jobsites. The basis for this contention is the Su-preme Court's decision in Connell Construction ('ompany.supra, wherein a union (Local 100) sought a subcontractingagreement from a contractor (Connell) that would restrictsubcontracting of construction site "mechanical workwhich the contractor does not perform with his own em-ployees but uniformly subcontracts to other firms" (421U.S. at 620) to subcontractors that were parties to a collec-409 I)EC(ISIONS ()O NA 'IONAI. IABOR RLAIONS BOARI)tive-hargaining agreement with ocal I(X). he ('ourt con-cluded that the subcontracting agreement had "a potentialfor restraining competition in the business market in wavsthat would not follow naturally from elimination of compe-tition over wages and working conditions." 421 U.S. at 635.To reach this result, the ('ourt first held that the subcon-tracting agreement was not entitled to the "limited nonstat-utory exemption from antitrust sanctions" which exists un-der antitrust law due to the "strong labor policy favoringthe association of employees to eliminate competition overwages and working conditions." 421 U.S. at 622. This wasso because the subcontracting agreement operated to ex-clude from the market even those subcontractors whosecompetitive advantage was not derived from substandardwages and working conditions; the "most avored nation"clause in its collective-bargaining agreement with an em-ployer association would eliminate competition "even onsubjects unrelated to wages, hours and working condi-tions"; and the subcontracting agreement operated to ex-clude from the market subcontractors who had collective-bargaining agreements with other labor organizations.thereby insuring that only those under contract with ocal100 would be able to operate within "geographic enclave"of its jurisdiction. 421 U.S. at 623-625. Thus, the subcon-tracting agreement was "not entitled to the nonstatutorylabor exemption from the antitrust law." Federal MaritimeCommission et al. v. Pacific Maritime Assn. et al.. 435 U.S.40, 61, fn. 19 (1978).The Court next touched on whether such a subcontract-ing agreement would be entitled to antitrust exemption hadit been part of a collective-bargaining agreement, as distin-guished from the purely subcontracting agreement whichLocal 100 had presented to Connell. It held that it did notneed to resolve this question inasmuch as Local 100 had notsought to represent Connell's employees, and, accordingly,the Court was not confronted with the problem: "There canbe no argument in this case, whatever its force in other c on-texts, that a restraint of this magnitude might be entitled toan antitrust exemption if it was included in a lawful collec-tive-bargaining agreement ...[because] ...[i]n this case,Local 100 had no interest in representing Connell's employ-ees." (Emphasis supplied.) 421 U.S. at 625-626. This, ofcourse, is not the situation in the instant case. RespondentUnions are the representative of the employees in the "prin-cipal work unit," and there is a collective-bargaining agree-ment, not simply a subcontracting agreement, between theparties. Moreover, there is no showing that RespondentUnions are using their agreement to eliminate competition.Consequently, the instant case arises in another context: ina labor, not an antitrust, setting. "Even more important isthe Court's suggestion that within a collective bargainingsetting, labor policies may weigh more heavily." PacificMaritime Association v. Federal Maritime Commission, elal., 543 F.2d 395, 404, fn. 21 (D.C. Cir. 1976), reversed onother grounds 435 U.S. 40 (1978).This was the background against which the Court consid-ered, in the third stage of its decision, the applicability ofthe first proviso to Section 8(e) of the Act-against thebackground of a labor organization whose object was toseek an agreement "solely as a way of pressuring mechani-cal subcontractors ...to recognize it as the representativeof their employees." 421 US. at 631. lThe ('Court concludedthat the proviso could not be applied mathematically, tak-ing into account only its words. Rather, it held, accountmust also he taken of"the statutory setting and the circum-stances surrounding its enactment." 421 U.S. at 628. Indoing so., the C(ourt noted portions of' the legislative historyand certain decisions, all to the effect that the purpose forenacting the proviso had been because of "special prob-lems" arising from the close relationship between contrac-tors and subcontractors, which had the potential for caus-ing friction between union and nonunion employeesworking together on construction sites.The C'ourt went on to point out that Local I(X) "does notsuggest that its subcontracting agreement is related to anyof these policies" (421 U.S. at 631), pointing out that Local100 did not claim to be protecting C(onnell's employees4andthat the agreement could not protect its own members,since it was not limited to sites on which they worked and.even as to those sites on which they did work, did not oper-ate to preclude subcontracting other work to subcontractorswith nonunion employees alongside whom its memberswould then have to work. It is an apparent misconstructionof this portion of the (onnell decision which leads to mostof the arguments asserting that article VII lies outside theambit of the construction industry proviso. For these argu-ments treat the Court's discussion in the third stage of itsdecision as formulating standards for application of theproviso, when, in fact, the Court appears to be doing nomore than examining Local 100's agreement from all anglesin an attempt to show that it could not possibly satisfy thepurpose underlying enactment of the proviso. In otherwords, the arguments treat the Court's language as estab-lishing minimum standards under the proviso, whereas, infact, the C'ourt was examining the outer limits of the prob-lem presented in the context of Local 100's agreement,That this is a correct interpretation is shown by the factthat, in its conclusion, the Court carefully refrained fromsaying that the proviso required that subcontracting clausesin collective-bargaining settings be confined to common-situs situations. Thus, after reviewing the intent of Congressin 1959 to prevent "top-down" organizing, the Court con-cluded that the proviso's "authorization extends only toagreements in the context of collective-bargaining relation-ships and, in light of congressional references to the DenverBuilding Trades problem, possibly to common-situs rela-tionships on particular jobsites as well." 421 U.S. at 633.Certainly, if the Court had intended its decision to establishstandards for the proviso in all situations, including collec-tive-bargaining settings, there would have been no need touse the qualification "possibly." To the contrary, as theCourt's ultimate conclusion demonstrates, it was consider-ing no more than the scope of protection provided by theproviso for agreements lying outside the bargaining settingand admittedly intended as no more than a means of ac-complishing top-down organizing:We therefore hold that this agreement, which is out-side the context of a collective-bargaining relationshipIndeed, it would he difficult to see how the subcontracting agreementcould have done so, since it did not apply to Connell's employees, who, whilerepresented al the time, would be left free to become unrepresented.410 1 lF OREi()N. SOUIIHERN I[)AHO AND WYOMING I)ISFRICI COUNCIIL OF: IABORERSand not restricted to a particular obsite. but whichnonetheless obligates (onnell to subcontract work onlyto firms that have a contract with l.ocal 100. ma bethe basis of a federal antitrust suit because it has apotential fr restraining competition in the businessmarket in was that would not follow naturali fromelimination of competition over wages and workingconditions. 1421 U.S. at 635.JIndeed, to interpret the Court's discussion as imposingstandards for applying the proviso could lead to the verNresult that the Court sought to prohibit in ('omt'll. For oneof the alternative considerations was the fact that Local100's agreement would not serve to protect its membersfrom having to work alongside nonunion employees of sub-contractors to whom Connell might subcontract work notcovered by the subcontracting agreement. To use this lan-guage as a test would mean that to qualify for coverageunder the proviso, unions would have to secure agreementsprohibiting subcontracting of all work at the site to employ-ers whose employees were unrepresented. In other words.unions would be forced to bargain over nonunit matters toqualify for the proviso's protection. Aside from the 8(b)(3)implications of such nonunit bargaining, this result wouldlead to agreements with employers not to subcontract non-unit work -work as to which each of these employerswould be a "stranger" vis-a-ris the scope of their bargainingrelationship with such unions performed by employeeswhom the contracting unions, like Local 100, have no inter-est in representing. Consequently, while the Court's lan-guage showed how Local 100's subcontracting agreementcould not, in any circumstances, serve to protect its employ-ees from working alongside nonunion employees, it was notintended to set forth the requirements which must be met tohave subcontracting clauses in collective-bargaining agree-ments valid under the first proviso to Section 8(e) of theAct.It is, of course, correct that the effect of this conclusion isto allow top-down organizing to the extent that noneco-nomic restrictions on subcontracting may be agreed upon inthe circumstances specified in the proviso. Yet, Section 8(e)of the Act and its first proviso represent an effort to balancethe policy of preventing top-down organizing with that ofmitigating jobsite friction. The choice is one which Con-gress has made in enacting the proviso. In an effort to avoidpotential jobsite friction, it, in effect, placed a limitation onthe scope of the basic proscription, thereby limiting the ex-tent to which top-down organizing is prohibited by Section8(e) of the Act. Nonetheless, "Congress could reasonablytake one firm step toward the goal of eliminating [top-downorganizing] without accomplishing its entire objective in thesame piece of legislation." Califano v. Jobst, 434 U.S. 47, 57(1977).It is equally clear that the subcontracting restriction inRespondents' agreement will not insure, to a certainty, thatRespondent Unions' members will never have to workalongside nonunion personnel. Nor is that restriction con-fined to sites and times at which Respondent Unions' mem-bers will be working. Again, however, this is the result of achoice which Congress has made in the proviso as to themeans by which its purpose of mitigating potential site fric-tion is to be attained. Congress could have chosen anothermethod. But it selected one whereby each union s permit-ted to have a restrictive subcontracting clause with the con-tractor whose employees that union represents. The collec-tive effect of such individual agreements each between aunion representing employees in a principal work unit andthe contractor or subcontractor employing those employ-ees is a reduced potential for union and nonunion person-nel working on the same site.' Thus. the fact that Respon-dent I nions do not have members working on all sites or atall times does not negate the applicability of the proviso toarticle VII. For that article tends to insure that the work ofthe principal work unit will be performed by Union em-ployees and. to that extent, tends to insure that tranquilityon the site will not be disturbed by the presence of non-union "workmen" pertbrming the work of RespondentUnions' bargaining unit. In this manner article VII pro-motes the objective sought by Congress in enacting the pro-viso.Conversely. the fact that the subcontracting clause doesnot insure against other subcontractors. whose employeesperform work other than that performed by employees inRespondent Unions' principal work unit, employing non-union employees on sites where Respondent Unions' mem-bers are working does not render the proviso inapplicableto article VII. Certainly. there can be no doubt that Re-spondent Unions would like to provide such assurance.However, in the proviso, Congress did not require unions toseek clauses applying to nonunit work. Nor, to invoke theprotection of the proviso, did Congress require the contract-ing parties to condition their agreements on the union sta-tus of employees of other contractors and subcontractors.Instead, in an effort to mitigate potential jobsite friction,Congress imposed no requirements beyond those specifiedin the proviso. That these requirements do not insure abso-lutely against the possibility of union and nonunion person-nel working side by side on jobsites is not fatal to subcon-tracting agreements negotiated pursuant to the proviso.since Congress can enact legislation which takes only "onefirm step" in that direction without having to accomplish"its entire objective in the same piece of legislation." Cali-fano v. Jobs.t, .supra.In sum. I find that the rationale of Connell is not appli-cable to situations, such as that presented here, where thereis a principal work unit for which the union is the bargain-ing representative, the subcontracting clause pertains to thesubcontracting of unit work, the subcontracting clause ispart of a collective-bargaining agreement with the contrac-tor who employs the employees in the principal work unit,and there is no evidence that the subcontracting clause isbeing used as a device to achieve ulterior purposes unre-lated to that collective-bargaining relationship.V. ItlE EFFEC(I OF 1it1E UNFAIR LABOR PRA II ES UPON( OMMR(CE FThe activities of Respondent Unions and RespondentEmployer set forth above, occurring in connection with Re-No evidence has been presented to show that any significant number ofsites on which employer-members work are other than common sites. i.e..sues on which they were not working alone. but on which other employees,employed by other contractors and ubcontractors. are also working.411 DECISIONS OF NATIONAl. I.ABOR RE.ATIONS BOARDspondent Employer's operations described in Section 1.above, have a close, intimate, and substantial relation totrade, traffic, and commerce among the several States andtend to lead. and have led, to labor disputes burdening andobstructing commerce and the free flow of commerce.CO()N(I.USINS 0() LAWI. Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc., and R. A. Chambers & Asso-ciates, Inc., is an employer within the meaning )f Section2(2) of the Act engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act.2. The Oregon, Southern Idaho and Wyoming DistrictCouncil of Laborers; The Washington and Northern IdahoDistrict Council of Laborers. of the Laborers InternationalUnion of North America; and Local 915 Laborers Interna-tional Union of North America, AFL CIO, are each a la-bor organization within the meaning of Section 2(5) of theAct.3. By entering into, maintaining, and giving effect to self-help provisions applicable to article VII of their 1975 80collective-bargaining agreement, Oregon-Columbia Chap-ter, The Associated General Contractors of America, Inc.;The Oregon, Southern Idaho and Wyoming District Coun-cil of Laborers; and The Washington and Northern IdahoDistrict Council of Laborers, of the Laborers InternationalUnion of North America, violated Section 8(e) of the Act.4. No other aspects of the agreement mentioned in Con-clusion of Law 3, above, violated Section 8(e) of the Act.THE REMEDYHaving found that Oregon-Columbia Chapter, The Asso-ciated General Contractors of America, Inc.; The Oregon.Southern Idaho and Wyoming District Council of Labor-ers; and The Washington and Northern Idaho DistrictCouncil of Laborers, of the Laborers International Unionof North America, engaged in certain unfair labor prac-tices, I shall recommend that they be ordered to cease anddesist therefrom and that they take certain affirmative ac-tion to effectuate the policies of the Act.6Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER7Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc., Portland. Oregon, its officers,agents, successors and assigns, and The Oregon. SouthernIdaho and Wyoming District Council of Laborers; and TheI Absent a showing of special need for extraordinary relief the standardBoard remedy for violations of the type committed here shall be provided.7 In the event no execeptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall. as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes.Washington and Northern Idaho District Council of Labor-ers, of the Laborers International Union of North America.their officers, agents, and representatives, shall:I. Cease and desist from entering into, maintaining. giv-ing effect to, or enfoircing the self-help portion of articleXXVIII, section 5, insofar as it applied to the subcontrac-tors clause, article VII, found in their collective-bargainingagreement, to the extent found unlawful herein.2. Take the following affirmative action designed to ef:fectuate the policies of the Act:(a) Oregon-Columbia Chapter, The Associated GeneralContractors of America, Inc., shall post at its business of-tice(s) and mail to its employer-members copies of the at-tached notice marked "Appendix A."' Copies of said no-tice, on forms provided by the Regional Director forRegion 19, after being duly signed by an authorized repre-sentative of Oregon-Columbia Chapter, The AssociatedGeneral Contractors of America, Inc., shall be posted andmailed immediately upon receipt thereof, and those postedshall be maintained for 60 consecutive days thereafter, inconspicuous places. including all places where notices arecustomarily posted. Reasonable steps shall be taken by Ore-gon-Columbia Chapter, The Associated General Contrac-tors of America, Inc., to insure that said notices are notaltered, defaced or covered by any other material.(b) The Oregon, Southern Idaho and Wyoming DistrictCouncil of Laborers; and The Washington and NorthernIdaho District Council of Laborers, of the Laborers Inter-national Union of North America, shall post at their busi-ness offices and meeting halls and shall mail to their con-stituent member locals on whose behalf they negotiated thecurrent collective-bargaining agreement copies of the at-tached notice marked "Appendix B."9Copies of said notice,on forms provided by the Regional Director for Region 19,after being duly signed by authorized representatives of TheOregon, Southern Idaho and Wyoming District Council ofLaborers; and The Washington and Northern Idaho Dis-trict Council of Laborers. of the Laborers InternationalUnion of North America, as applicable, shall be posted andmailed by them immediately upon receipt thereof. andthose posted shall be maintained by them or 60 consecu-tive days thereafter, in conspicuous places, including allplaces where notices to members are customarily posted.Reasonable steps shall be taken by The Oregon, SouthernIdaho and Wyoming District Council of Laborers; and TheWashington and Northern Idaho District Council of Labor-ers, of the Laborers International Union of North America,to insure that said notices are not altered, defaced or cov-ered by any other material.(c) Deliver to the Regional Director for Region 19 copiesof the notices which each signs in sufficient number forposting by Pacific Northwest Chapter of the AssociatedBuilders & Contractors, Inc., they being willing, at all loca-tions where notices are customarily posted.(d) Notify the Regional Director for Region 19, in writ-a In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."9 See fn. 8.412 Tlfl' ORI(;ON, SOUTHERN IDAHO AND WYOMING DISTRI(T ('OUNCII. OF I.ABORFRSing, within 20 days from the date of this Order, what stepshave been taken to comply herewith.1 It RllR ORI)I:R:I) that the complaint in ('ase 36CE 19 herein he. and it hereby is, dismissed in its entirety.and the complaint in ('ase 36 C 17 herein be. and ithereby is, dismissed insoftr as it alleges violations of theAct not specifically found herein.APPENDIX ANoliw To EMPIlc YlisP()SrIF) BY ORI)ER ()I 111:NA IONAI LABOR R IAI I()ONS BARI)An Agency of the United States GovernmentWl wit.l. NOI enter into, maintain, give effect to, orenforce that portion of article XXVIII. section 5, per-mitting "such action as [deemedj necessary." to the ex-tent that such action is authorized to maintain, giveeffect to, or enforce the subcontractors clause, articleVII, of our collective-bargaining agreement with TheOregon. Southern Idaho and Wyoming District Coun-cil of Laborers; and The Washington and NorthernIdaho District Council of Laborers, of the LaborersInternational Union of North America. and to the ex-tent that article XXVIII. section 5, violates Section 8(e)of the National Labor Relations Act, as amended.OREGO(N-CO. UMBIA CHIAPIER, THt ASSO('IAI-I)GENERAl CONIRA('IORS Of AMERI(A, IN(.APPENDIX BNo ll( 1() MIMt11RSPosI) B ORDEI)IR ( 111tNAl()NAI LABHOR RlArI()Ns BOARDAn Agency of the United States GovernmentWl: wII. N enter into. maintain, give effect to, orenforce that portion olf article XXVIII, section 5. per-mitting "such action as [deemed] necessary," to the ex-tent that such action is authorized to maintain, giveeffect to, or enforce the subcontractors clause, articleVII. of our collective-bargaining agreement with Ore-gon-Columbia Chapter, the Associated General Con-tractors of America. Inc., and to the extent that articleXXVIII, section 5, violates Section 8(e) of the NationalLabor Relations Act, as amended.TIli ORE(iON, SOUTHERN I)AI() AND WYOMIN(GDlslRI(I COIUN(CII OF LABO)RRSlTi WASHIN(il(ON ANDt) NORIHIRN IDAIIO Ds-TRI(I CouN( Il. OF- LABOREIRS, ()F I 1 LABORIRSINIIRNATIONAI UNION OF NORIH AMERICA413